UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6669


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TRAVIS LEON HAGLER, a/k/a Black Jesus,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:06-cr-00748-JFA-5)


Submitted:   July 19, 2012                    Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis Leon Hagler, Appellant Pro Se. Robert Frank Daley, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Travis Leon Hagler appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582       (2006).      We     have     reviewed   the    record     and    find    no

reversible error.         Accordingly, we affirm for the reasons stated

by     the    district     court.           United   States      v.     Hagler,      No.

3:06-cr-00748-JFA-5 (D.S.C. Mar. 23, 2012).                      We dispense with

oral    argument       because      the    facts   and   legal      contentions      are

adequately      presented      in    the    materials      before     the    court   and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                             2